Case 1:16-cv-08327-JGK-KHP Document 159 Filed 10/14/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SHANET VIRUET, 16 Civ. 08327 (JGK)
Plaintiff, ORDER
- against -
CITY OF NEW YORK et al.,

Defendants.

 

JOHN G. KOELTL, District Judge:

By Order dated September 2, 2020, this Court granted
reconsideration of its Order adopting the Report and
Recommendation of the Magistrate Judge recommending that the Court
dismiss this case, and the Court extended the plaintiff’s time to
file Objections to the Magistrate Judge's Report and
Recommendation dated May 1, 2020 until September 18, 2020. In view
of the fact that the Court had previously granted four extensions
of time to file Objections, the Court warned that no further
extensions of time would be granted. Despite the fact that this
was the fifth extension of time to file Objections to the Report
and Recommendation, and that over five months have passed after
the Report and Recommendation were issued, the plaintiff filed no
Objections or any request for any extension. The time to file
Objections has again passed.

Therefore, for all of the reasons the Court previously
explained in its Memorandum Opinion and Order dated July 31, 2010,

when it adopted the Report and Recommendation of the Magistrate

 

 
Case 1:16-cv-08327-JGK-KHP Document 159 Filed 10/14/20 Page 2 of 2

Judge dated May 1, 2020, the plaintiff’s action is dismissed with
prejudice pursuant to Rules 37(b) and 41(b) of the Federal Rules
of Civil Procedure, and the defendants' request for attorney's
fees and costs is denied. To the extent that the Clerk's Judgment
dated July 31, 2020, dismissing this case may have been suspended
in view of this Court's Order granting reconsideration, that
Judgment is now reinstated.

A copy of this Order will be mailed to the plaintiff.
SO ORDERED.

Dated: New York, New York
October 14, 2020

~ yo bo lGeke

 

_ .» John G. Koeltl
United States District Judge

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOCH. a
DATE FILED:

      

 

Copy mailed to pro se party(ies)
at docket address

 

 

 

 

 
